Title: From Alexander Hamilton to Thomas Parker, 22 June 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir
            New York June 22. 1799
          
          The post of this day brought me your two letters of the 12th. & 14th. & 16th instant.
          The person employed by you to procure cockades & loops will send forward his account certified by you to Tench Francis Esqr. Purveyor of supplies at Philadelphia, who will settle on and remit the money—If he procured the articles by purchase, the vouchers from the person of whom they were bought ought to accompany the account.
          The letters of recommendation will be immediately forwarded by to the Secy, but in future I request it is desireable that in each case you will hereafter add your own opinion as a further guide. He will continue to I shall continue to attend to your wishes in favour of Uriah Blue.
          An additional supply of bounty money for your regiment will be immediately recommended.
          The form of a monthly return of recruits accompanies this letter.
          Not being my The general Order lately sent him you from the Adjutant Generals Office settles that Apprentices are not to be enlisted. It is to be understood as retrospective so as to require the discharge of those who may have been previously enlisted. But — great care must be taken that discharges are not obtained on the false pretense of apprenticeship.
          I will shall not object to the continuance of Capt Lightfoot at Woodstock, though I am not fond of dislocating officers from the districts assigned to them or of intermingling them in the same District. and wish it not to be too freely done.
          It is not in my power to authorise the enlistment of the persons you desire as musicians, for a term of years; but as far as may depend upon me, any expectation you should give them of being at all events discharged at the end of three years, will be carried into effect, and no doubt under the special circumstances it will be fulfilled. Yet you will not be regular in giving a formal positive promise. If the men can be made to understand this, they will rely that  an expectation of the kind sanctionned by me will be — will not be disappointed—
          With great considrn I am Sir Yr. Obed Sr
          Col Parker
        